Citation Nr: 1554536	
Decision Date: 12/31/15    Archive Date: 01/07/16

DOCKET NO.  12-31 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1963 to June 1967, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) as entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDING OF FACT

The Veteran's depression is due to his active service.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

At an August 2013 VA examination, the Veteran described multiple in-service stressors.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner reported that the Veteran met the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for major depressive disorder.  The examiner noted that the Veteran's depression was the result of in-service events combined with the death of his brother-in-law in Vietnam, while the Veteran was still in service.  The examiner noted that the Veteran avoided stressors, had sleep problems, irritability, anger issues, hypervigilance, and an exaggerated startle response.  The examiner opined that the etiology of the Veteran's major depressive disorder was his naval service.

The August 2013 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.  

As described, the criteria for service connection have been met and the Veteran's claim is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs